10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:18-cr-00533-RS Document 60 Filed 09/16/19 Page 1 of 25

DAVID L. ANDERSON (CABN 149604)
United States Attorney

HALLIE HOFFMAN (CABN 210020)
Chief, Criminal Division

ANDREW F. DAWSON (CABN 264421)
GREGG W. LOWDER (CABN 107864)
Assistant United States Attorneys

450 Golden Gate Avenue, Box 36055
San Francisco, California 94102-3495
Telephone: (415) 436-7200
FAX: (415) 436-7234
Email: Gregg.Lowder@usdoj.gov
Attorneys for United States of America
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

UNITED STATES OF AMERICA, ) CASE NO. CR 18-0533 RS
)
Plaintiff, ) RECORDED NOTICE OF PENDENCY OF
) ACTION (LIS PENDENS) AS TO REAL
v. ) PROPERTY AND IMPROVEMENTS
) LOCATED AT 10430 WILSHIRE BLVD., APT
EDVIN OVASAPYAN, ) #1901, LOS ANGELES, CALIFORNIA 90024
HAKOB KOJOYAN, ) (APN 4326-036-097)
LORIK PAPAYAN, and )
“STEPHEN SILVERMAN, )
)
Defendants. )
)

 

 

 

The United States hereby submits the attached Recorded Notice of Pendency of Action
(Lis Pendens) as to Real Property and Improvements Located at 10430 Wilshire Boulevard, Apt #1901,
Los Angeles, California 90024 (APN 4326-036-097).
Respectfully submitted,

DAVID L. ANDERSON
United States Attorney

1 | “GRE

| gol

(\

we

 

Dated:

 

RECORDED NOTICE OF LIS PENDENS — 10430 WILSHIRE BLVD
CR 18-0533 RS

 

 
tf

“a DN ON

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cr-00533-RS Document 60 Filed 09/16/19 Page 2 of 25

CERTIFICATE OF SERVICE
The undersigned hereby certifies that she is an employee in the Office of the United States
Attorney for the Northern District of California and is a person of such age and discretion to be
competent to serve papers. The undersigned further certifies that she caused a copy of

e Recorded Notice of Pendency of Action (Lis Pendens) as to Real Property and
Improvements located at 10430 Wilshire Blvd., Apt. #1901, Los Angeles, CA 90024

to be served this date via United States first class mail delivery upon the person(s) below at the place(s)

and address(es) which is the last known address(es):

 

 

Le Chantel, LLC Rediger Investment Corporation
620 W. Hollywood Way, #302 500 E. Olive Avenue, Suite 840
Burbank, CA 91505 Burbank, CA.91501

Le Chantel, LLC Nora Petrosyan

10430 Wilshire Blvd., Apt 1901 13636 Ventura Blvd., Unit 663
Los Angeles, California 90024 Sherman Oaks, CA 91423

 

Le Chantel, LLC
13636 Ventura Blvd., Unit 663
Sherman Oaks, CA 91423

 

 

 

 

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct to the best of my knowledge.

Executed this ith day of September, 2019 at San Francisco, California
¥ ,
CAROLYN JUSAYU

FSA Paralegal
Asset Forfeiture Unit

 

RECORDED NOTICE OF LIS PENDENS — 10430 WILSHIRE BLVD
CR 18-0533 RS

 
Case 3:18-cr-00533-RS Document 60 Filed 09/16/19 Page 3 of 25

535543

This page is part of your document - DO NOT DISCARD

20190931828

Recorded/Filed in Official Records
Recorder's Office, Los Angeles County,
California

09/10/19 AT 04:13PM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FEES:
TAXES:
OTHER:

PAID:

smn

 

 

 

LEADSHEET

 

 

 

 

 

 

 

 

AVOUT

MO

201909100260014

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00017127369

ACA

010111583

SEQ:
01

SECURE - Daily - Time Sensitive

NMA A
ONAN TA

THIS FORM IS NOT TO BE DUPLICATED USA v.

Pages:
0023

83.00

0.00
0,00

83.00

cavind banyan
Case 3:18-cr-00533-RS Document 60 Filed 09/16/19 Page 4 of 25

FOR REFERENCE ONLY: 20190931828

 

RECORDING REQUESTED BY:

UNITED STATES ATTORNEYS OFFICE

WHEN RECORDED PLEASE MAIL TO:
AUSA GREGG W, LOWDER

UNITED STATES ATTORNEYS OFFICE
450 GOLDEN GATE AVENUE, BOX 36055
SAN FRANCISCO, CA 94102

ATTN: ASSET FORFEITURE UNIT

 

{DOCUMENT WILL ONLY BE RETURNED TO NAME & ADDRESS ABOVR)

 

 

 

(SPACE ABOVE FOR RECORDER’S USE)

NOTICE OF LIS PENDENS AS TO REAL PROPERTY AND IMPROVEMENTS LOCATED AT
10430 WILSHIRE BOULEVARD, APT 1901, LOS ANGELES, CALIFORNIA 90024

 

 

(DOCUMENT TITLE)

SEPARATE PAGE, PURSUANT’ TO CA. GOV'T. CODE 27361.6
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cr-00533-RS Document 60 Filed 09/16/19 Page 5 of 25

DAVID L. ANDERSON (CABN 149604)
United States Attorney

HALLIE HOFFMAN (CABN 210020)
Chief, Criminal Division

ANDREW F. DAWSON (CABN 264421)
GREGG W. LOWDER (CABN 107864)
Assistant United States Attorneys

450 Golden Gate Avenue, Box 36055
San Francisco, California 94102-3495
Telephone: (415) 436-7044

FAX: (415) 436-6748
Gregg.Lowder@usdoj.gov
Andrew.Dawson@usdo].gov

Attorneys for United States of America
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION
UNITED STATES OF AMERICA, ) No. CR 18-0533 RS
)
Plaintiff, ) NOTICE OF PENDENCY OF ACTION (LIS
) PENDENS) AS TO REAL PROPERTY AND
v. ) IMPROVEMENTS LOCATED AT 10430
) WILSHIRE BLVD. APT #1901, LOS ANGELES,
EDVIN OVASAPYAN, ) CALIFORNIA 90024 (APN 4326-036-097)
HAKOB KOJOYAN, )
LORIK PAPYAN, and )
STEPHEN SILVERMAN, )
)
)
Defendants. )
)

 

NOTICE IS HEREBY GIVEN that a criminal action has been commenced in the above-entitled
Court pursuant to a Superseding Indictment filed under the above case number on September 5, 2019
(attached hereto as Exhibit A) and a Fourth Bill of Particulars for Forfeiture of Property has been filed
by the United States of America on September 10, 2019 (attached hereto as Exhibit B) to secure the
judicial forfeiture to the United States of the real property and improvements located at 10430 Wilshire
Blvd., Apt #1901, Los Angeles, California 90024 (Assessors Parcel Number 4326-036-097), which is
further described in Exhibit C (also attached hereto).

NOTICE OF LIS PENDENS — 10430 WILSHIRE BLVD
CR 18-0533 RS 1

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cr-00533-RS Document 60 Filed 09/16/19 Page 6 of 25

The United States alleges that the said real property is subject to forfeiture pursuant to 18 U.S.C.

§ 981, 18 U.S.C, § 982 and 28 U.S.C. § 2461(c).

The owner of record to the said real property is Le Chantel LLC.

|

 

DATED: [, HA Respectfully submitted,
ara f »
i DAVID L. ANDERSON
Unit ied States aa
| a 7
‘GREGG W.

cata States Attorney

NOTICE OF LIS PENDENS — 10430 WILSHIRE BLVD
CR 18-0533 RS 2

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cr-00533-RS Document 60 Filed 09/16/19 Page 7 of 25

CERTIFICATE OF SERVICE
The undersigned hereby certifies that she is an employee in the Office of the United States
Attorney for the Northern District of California and is a person of such age and discretion to be
competent to serve papers. The undersigned further certifies that she caused a copy of

e Notice of Pendency of Action (Lis Pendens) as to Real Property and Improvements
located at 10430 Wilshire Blvd., Apt 1901, Los Angeles, California 90024

to be served this date via United States certified mail delivery and first class mail delivery upon the

person(s) below at the place(s) and address(es) which is/are the last known address(es):

 

 

 

Le Chantel, LLC Rediger Investment Corporation
620 W. Hollywood Way, #302 500 E. Olive Avenue, Suite 840
Burbank, CA 91505 Burbank, CA 91501

Le Chantel, LLC Nora Petrosyan

10430 Wilshire Blvd., Apt 1901 13636 Ventura Blvd., Unit 663
Los Angeles, California 90024 Sherman Oaks, CA 91423

Le Chantel, LLC

13636 Ventura Blvd., Unit 663

Sherman Oaks, CA 91423

 

 

 

 

I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct to the best of my knowledge.

Executed this iM tay of September, 2019, at San Francisco, California

Caen Chay

CAROLYN JUSAY
FSA Paralegal
Asset Forfeiture Unit

NOTICE OF LIS PENDENS — 10430 WILSHIRE BLVD
CR 18-0533 RS 3

 
Case 3:18-cr-00533-RS Document 60 Filed 09/16/19 Page 8 of 25

Exhibit A
 

 

Case 3:18-cr-00533-RS Document 60 Filed 09/16/19 Page 9 of 25

"

DAVID L. ANDERSON (CABN 149604) gap - 5 ane
United States Attorney SF
‘ SUBEN Y, BOCNS
CLERK, U.S. DIETR em .
ORTH DISTRICT OF GhLbus

  

 

UNITED STATES DISTRICT COURT
‘NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

UNITED STATES OF AMERICA, CASE NO. CR 18-533 RS

2
i )
Plaintiff, )
) VIOLATIONS: 18 U.S.C. § 1349 — Conspiracy to
Vv. ) Commit Wire Fraud; 18 U.S.C. § 1956(h) —
) Conspiracy to Commit Laundering of Monetary
EDVIN OVASAPYAN, HAKOB KOJOYAN, ) Instruments; 18 U.S.C. § 371 — Conspiracy to Engage
LORIK PAPYAN, and STEPHEN ) inthe Unlawful Wholesale Distribution of Drugs; 18
SILVERMAN ) U.S.C. § 2— Aiding and Abetting; 18 U.S.C. §§ 981,
) 982, 21 ULS.C. § 853 & 28 U.S.C. § 2461(c) —
Defendants. ) Criminal Forfeiture
)
)
)

SAN FRANCISCO VENUE

 

SUPERSEDING INDICTMENT
The Grand Jury charges:
Introductory Allegations
At all times relevant to this Indictment:
Overview of the Regulation of the Distribution of Prescription Drugs

1. The Food and Drug Administration (“FDA”) was the federal agency of the United States
responsible for administering federal statutes and regulations aimed at protecting the health and safety of
United States citizens and residents by ensuring that, among other things, drugs were safe and effective
for their intended uses and that the labeling of such drugs bore true, complete, and accurate information

before they may be offered and sold in the United States.

SUPERSEDING INDICTMENT 1

 

 
BW N

~”

oO ea SN DN

10.

il
12
13
14
15
16
17
18
19
* 20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cr-00533-RS Document 60 Filed 09/16/19 Page 10 of 25

2, The-FDA enforced the Federal Food, Drug and Cosmetic Act (“FDCA”), as amended by
the Drug Supply Chain and Security Act (““DSCSA”), which, among other things, was designed to
ensure that drugs sold for human use were safe and effective for their intended uses.

3, The FDCA defined a “drug” as: (A) articles recognized in the official United States
Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, or official National
Formulary, or any supplement to any of them; (B) articles intended for use in the diagnosis, cure,
mitigation, treatment, or prevention of disease in man or other animals; (C) articles (other than food)
intended to affect the structure or any function of the body of man or other animals; and (D) articles
intended for use as a component of any articles specified in clause (A), (B), or (C).

4, A “prescription drug” was any drug “intended for use by man” which, “(A) because of its
toxicity or other potentiality for hanthful effects, or the method of its use, or the collateral measures
necessary to its use, is not safe for use except under the supervision of a practitioner licensed by law to
administer such drugs,” or any drug which “(B) is limited by an approved [new drug] application .. . to
use under the professional supervision of a practitioner licensed by law to administer such drug.” 21
U.S.C. §353(b)(1). |

5. On November 27, 2013, the DSCSA was enacted to better protect the integrity of the
nation’s drug distribution system. One of the intended results of the DSCSA was to prevent the practice
known as prescription drug diversion. Under the DSCSA:

a) “Wholesale Distribution” meant distribution of a prescription drug to or receipt of
a prescription drug by a person other than a consumer or patient, but does not include
the lawful dispensing of'a prescription drug pursuant to a prescription according to 21
U.S.C. §353(b)(1).

b) A “wholesale distributor” of prescription drugs meant a person (other than the
manufacturer, a manufacturer’s co- licensed partner, a third party logistics provider, or
repackager) engaged in wholesale distribution.

c) “Authorized” in the case of a wholesale distributor meant having a valid license
under State law or 21 U.S.C. § 360eee-2, in accordance with 21 US.C. §360eee-1(a)(6).

d) “Licensed,” in the case of a wholesale distributor, meant having a valid license in

SUPERSEDING INDICTMENT 2

 

 
—

nyu NY LY NY NYY NY BY KY YY —
ec US AFG FBS F&F F&F ©Cwe DA ARSE H FS

So Oo “SO DN A SP BH ON

 

Case 3:18-cr-00533-RS Document 60 Filed 09/16/19 Page 11 of 25

accordance under 21 U.S.C. §353(e) or State law.

e) “Transaction history” meant a statement in paper or electronic form that includes
_-the transaction information for each prior transaction going back to the manufacturer of
the drug product.
f) “Transaction information” included, among other things, the strength and dosage
form of the drug product, the number of containers, the lot number of the drug product,
and the business name and address of the persons from whom and to whom ownership is
being transferred.
g) “Transaction statement” meant a statement in paper or electronic form that the
entity transferring ownership of a drug product is in compliance with certain provisions
- of the DSCSA.
6. Effective J anuary 1, 2015, the FDCA, as amended by the DSCSA, imposed requirements
-on wholesale distributors of most prescription drugs, including certain product tracing requirements.
Specifically: .
a) A wholesale distributor was prohibited from accepting ownership of a product
unless the previous owner prior to, or at the time of, the transaction provided the
transaction history, transaction information, and a transaction statement for the product.

b) ‘The trading partners of a wholesale distributor may only be authorized trading

4

partners.
7. If a wholesale distributor purchased a product directly from the manufacturer, the

exclusive distributor of the manufacturer, or a repackager that purchased directly from the manufacturer,
then prior to, or at the time of, each transaction in which the wholesale distributor transferred ownership
of a product, the wholesale distributor was required to provide to the subsequent purchaser—
a) atransaction statement, which was required to state that such wholesale
distributor, or a member of the affiliate of such wholesale distributor, purchased the
product directly from the manufacturer, exclusive distributor of the manufacturer, or
repackager that purchased the product directly from the manufacturer; and

b) the transaction history and transaction information,

 

SUPERSEDING INDICTMENT 3

 

 
SI DN UN RR BH ON

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cr-00533-RS Document 60 Filed 09/16/19 Page 12 of 25

8. Wholesale distributors of prescription drugs who did not purchase a prescription drug —
directly from the manufacturer, the exclusive distributor of the manufacturer, or a repackager directly
from the manufacturer must have, prior to or at the time of each transaction, provided to the subsequent
purchaser a transaction history, transaction information, and transaction statement. Wholesale
distributors were required to capture the transaction information (including lot level information),
transaction history, and transaction statements for each transaction described above, and maintain that
information, history and statement for not less than six years after the date of the transaction.

The Defendants and Related Entities

9. Defendant Edvin OVASAPYAN was the owner and operator of Mainspring Distribution,
a Pennsylvania limited liability company. OVASAPYAN tesided in the State of California.

10. Mainspring Distribution (“Mainspring”) was a Pennsylvania corporate entity that has
been licensed by the Commonwealth of Pennsylvania as a wholesale pharmaceutical distributor.

11. Defendant Hakob KOJOYAN resided in the State of California.

12. Defendant Lorik PAPYAN resided in the State of California.

13. Defendant Stephen SILVERMAN resided in the State of California. SILVERMAN was
an attorney licensed to practice law in the State of California. | .

. The Conspiracy and Scheme to Defrand

14. Beginning at a date unknown to the grand jury, but no later than on or about February 9,
2017, and continuing through a date unknown to the grand jury, but to at least on or about March 25,
2019, OVASAPYAN, KOJOYAN, PAPYAN, and SILVERMAN knowingly devised, intended to
devise, and carried out a conspiracy and scheme and artifice to defraud as to a material matter, and to
obtain money and property by means of materially false and fraudulent pretenses, representations, and
promises, and by concealment of material facts and omissions of material facts with a duty to disclose.

As part of the conspiracy and scheme to defraud:

15. OVASAPYAN , through his control of Mainspring, sold or arranged to be sold large
quantities of prescription drugs to retail pharmacies and wholesalers across the United States.
Mainspring specialized in the distribution of various prescription drugs used to treat the Human

Immunodeficiency Virus (“HIV”). OVASAPYAN, KOJOYAN, PAPYAN, and others known and

SUPERSEDING INDICTMENT 4

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
2]
28

SN WW BP W DBS

 

 

Case 3:18-cr-00533-RS Document 60 Filed 09/16/19 Page 13 of 25

unknown to the Grand Jury generated false and misleading documentation claiming that the HIV drugs
sold by Mainspring had been acquired in compliance with federal law from authorized trading partners
who were licensed, legitimate suppliers, In sum, OVASAPYAN, KOJOYAN, PAPYAN, and their
coconspirators identified a licensed wholesaler in California (hereinafter, the LICENSED SUPPLIER)
and then created paperwork falsely representing that Mainspring’s supply of prescription drugs had been
acquired from the LICENSED SUPPLIER. In reality, Mainspring had never acquired any prescription
drugs from the LICENSED SUPPLIER, and the drugs sold under that name had in fact been acquired
from unlicensed sources on the black market.

16. Inparticular, when Mainspring sold prescription drugs to its customers, it provided those
customers with documentation purporting to be the required transaction information, transaction
statements, and transaction histories (collectively, “Transaction Documentation”). Provision of such,
documentation was required by the DSCSA. Since on or about February 2017, and continuing through
approximately November 2018, the vast majority of the Transaction Documentation for Mainspring’s
sales, prepared in connection with certain transactions, represented that a particular supplier (hereinafter,
“SUPPLIER ONE”), was the source from which Mainspring had acquired the drug. That Transaction
Documentation was materially false and inisleading,

17. The listed name for SUPPLIER ONE on the Transaction Documentation prepared in
connection with certain transactions was misleadingly similar to the name of the LICENSED
SUPPLIER, and it created the false impression that the préscription drugs in question had, in fact, been
supplied by the LICENSED SUPPLIER. The Transaction Documentation buttressed this false
impression by also listing the LICENSED SUPPLIER’s business address in the State of California.
Customers reviewing the Transaction Documentation purporting to identify the source of the
prescription drugs would therefore see a name confusingly similar to the LICENSED SUPPLIER, in
addition to the business address for the LICENSED SUPPLIER. In reality, the vast maj ority of the
prescription drugs sold by Mainspring were acquired from other sources that were never disclosed to
customers or reflected in the Transaction Documentation. In most instances, these prescription drugs
were unlawfully acquired from unlicensed individuals operating in the State of California.

18. OVASAPYAN, KOJOYAN, and PAPYAN communicated frequently during the course

SUPERSEDING INDICTMENT 3

 

 
 

 

Case 3:18-cr-00533-RS Document 60 Filed 09/16/19 Page 14 of 25

of the conspiracy, and KOJOYAN and PAPYAN knowingly participated in the scheme to mislead
customers into believing that Mainspring’s supply of prescription drugs was legitimate. KOJ OYAN and
OVASAPYAN monitored the licensure status for the LICENSED SUPPLIER, and in the event the
license for the LICENSED SUPPLIER became inactive, OVASAPYAN and KOJ OYAN would cease
sales activity until the license was reactivated.

19. Asa further part of the conspiracy and the scheme to defraud, OVASAPYAN,
KOJOYAN, and others established and caused to be established shell companies with names deceptively
similar to the LICENSED SUPPLIER. OVASAPYAN and KOJOYAN then established and caused to
be established bank accounts held in those deceptively similar corporate names. In order to conceal the’
fraud, OVASAPYAN and KOJOYAN arranged for Mainspring to transfer funds to these deceptively
named accounts in order to create banking records superficially consistent with fimancial transfers to a
legitimate, LICENSED SUPPLIER. However, Mainspring never transferred any funds to any bank .
account controlled by the LICENSED SUPPLIER, and it otherwise never did any business with the
LICENSED SUPPLIER. In reality, the funds transferred from Mainspring to the accounts established .
by KOJOYAN and others were often liquidated and returned as proceeds to the coconspirators, or else
transferred to other bank accounts. Only a very small portion of the funds acquired by Mainspring from
its customers was ever sent to licensed prescription drug wholesalers. Over the course of the scheme,
Mainspring was paid more than $70,000,000 by its customers.

20. SILVERMAN was member of the scheme during this same time period, and he joined
the conspiracy knowing its illicit nature and intending to help further the conspiracy. SILVERMAN and
OVASPAYAN communicated frequently via email and other means, and SILVERMAN agreed to and
did ghostwrite communications in furtherance of the scheme at OVASAPYAN’s request.

SILVERMAN assisted in financing the scheme in its early stages, obtained necessary licenses to further
the scheme, established or caused to be established corporate entities and associated bank accounts, and
received a portion of the profits once the scheme was operational.

21. Asa further part of the conspiracy and the scheme to defrand, PAPYAN and
SILVERMAN sought to continue the scheme to defraud after Mainspring ceased operations in or about
November 2018. PAPYAN, SILVERMAN, and others known and unknown to the Grand Jury,

SUPERSEDING INDICTMENT 4 |

 

 

 
A

SD

10
il
12
23
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cr-00533-RS Document 60 Filed 09/16/19 Page 15 of 25

participated in negotiations and preliminary steps in early 2019 to use a licensed prescription drug
wholesaler in the State of Washington to distribute large quantities of diverted prescription drugs.
PAPYAN took steps to generate misleading business records regarding the new drug wholesaler and
acquired a large supply of diverted prescription drugs to be distributed via that wholesaler. With
knowledge of the scheme, SILVERMAN offered advice regarding avoiding detection by law
enforcement and assisted his coconspirators with acquiring certain state licenses to further the scheme.

22. Inthe course of the conspiracy, the coconspirators caused email messages to be sent from
individuals in and around Los Angeles, California, to an unwitting Mainspring employee working in
Pennsylvania, The coconspirators also caused various financial transfers, representing payments made
by customers to Mainspring in exchange for prescription drugs, to be made between customers in |
various states, such as New York, and the Mainspring bank account, which was controlled from in and
around Los Angeles, California.
COUNTONE: — (18 U.S.C. § 1349 — Conspiracy to Commit Wire Fraud)

23. Paragraphs 1 through 22 of this Indictment ate re-alleged and incorporated as if fully set
forth here. . os

| 24. Beginning on a date unknown, no later than on or about February 9, 2017, and continuing
to a date unknown, but through at least on or about March 25, 2019, in the Northem District of
California and elsewhere, the defendants, |
EDVIN OVASAPYAN,
HAKOB KOJOYAN,

LORIE PAPYAN,
and STEPHEN SILVERMAN

did knowingly conspire to devise and intend to devise a scheme and artifice to defraud as to a material
matter, and to obtain money and property by means of materially false and fraudulent pretenses, |
representations, and promises, and by concealment of material facts and omissions of material facts with
a duty to disclose, and, for the purpose of executing such scheme and artifice to defraud, to transmit and
cause the transmission of wire communications in interstate commerce, in violation of Title 18, United
States Code, Section 1343.

All in violation of Title 18, United States Code, Section 1349.

SUPERSEDING INDICTMENT 5

 

 

 
 

 

Case 3:18-cr-00533-RS Document 60 Filed 09/16/19 Page 16 of 25

COUNT TWO: (18 UsS.C. § 1956(h) — Conspiracy to Commit Laundering of Monetary
Instruments)

25. Paragraphs 1 through 24 of this Indictment are re-alleged and incorporated as if fully set
forth here.

26. Beginning at a date unknown to the grand jury, but no later than on or about February 9,
2017, and continuing as to all defendants to a date unknown to the grand jury, but to at least on or about

March 25, 2019, in the Northern District of California and elsewhere, the defendants,

EDVIN OVASAPYAN,
HAKOB KOJOYAN,
LORIK PAPYAN,
and STEPHEN SILVERMAN

and others known and unknown, unlawfully and knowingly conspired to gether and with one another to

violate Title 18, United States Code, Section 1956(a)(1).

27, It was a part and an object of the conspiracy that the defendants, and others known and
unknown to the grand jury, with the intent to promote the carrying on of specified unlawful activity and
to conceal and disguise the nature, location, source, ownership, and control of the proceeds of specified
unlawful activity, to wit, conspiracy to commit wire fraud in violation of Title 18, United States Code,
Section 1349, unlawfully and knowingly, and knowing that property involved in a financial transaction
represents the proceeds of some form of unlawful activity, would and did conduct and attempt to
conduct financial transactions which in fact involved the proceeds of specified unlawful activity, in
violation of Title 18, United States Code, Section 1956(a)(1).

All in violation of Title 18, United States Code, Section 1956(h).

COUNT THREE: (18 U.S.C. § 371 — Conspiracy to Engage in the Unlawful Wholesale
Distribution of Drugs)

28. Paragraphs 1 through 27 of this Indictment are re-alleged and incorporated as if fully set
forth here.

29. Beginning ata date unknown to the grand jury, but no later than on or about February 9,
2017, and continuing to a date unknown to the grand jury, but to at least on or about March 25, 2019, in
the Northern District of California and elsewhere, the defendants, -

SUPERSEDING INDICTMENT 6

 

 
ao ~~ ND HH Fe WO WH

\o

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cr-00533-RS Document 60 Filed 09/16/19 Page 17 of 25

EDVIN OVASAPYAN,
HAKOB KOJOYAN,
~ LORIK PAPYAN,
and STEPHEN SILVERMAN

and others known and unknown, did knowingly and intentionally conspire to:

a) knowingly engage in the unlicensed wholesale distribution of prescription drugs
in interstate commerce, in violation of Title 21, United States Code, Sections 33 (0,
353(e)(1)(A), 333(b)()©);

b) engage in the wholesale distribution of prescription drugs without obtaining and.
providing trathful and accurate transaction histories, transaction statements, and
transaction information, with intent to defraud and mislead, in violation of Title 21,
United States Code, Sections 331(t), 360ece-1(c), and 333(a)(2); and
6) defraud the United States and its agencies by impeding, impairing, and defeating ,
the lawful functions of the F ood and Drug Administration to protect the health and safety
of the public by ensuring that prescription drugs distributed in the United States were safe
and effective from the time of manufacturing to the delivery to the entity that sells or
dispenses the product to the ultimate consumer or patient,

Overt Acts
30. In furtherance of the conspiracy, and to effect the illegal objects thereof, the following
overt acts, among others, were committed in the Northern District of California and elsewhere:

a) On or about March 16, 2018, $42,000 was transferred from an account held in the
name of Mainspring Distribution to an account domiciled in San Mateo, California.

b) On or about April 5, 2018, $15,000 was transferred from an account held in the
name of Mainspring Distribution to an account domiciled in San Mateo, California

¢) On or about September 26, 2017, the defendants caused Transaction
Documentation to be generated for a customer that falsely and fraudulently
misrepresented the source of prescription drug products.
. d): On or about March 25, 2019, a quantity of diverted prescription drugs was
delivered to an address in North Hollywood, California, with the intent that they be

SUPERSEDING INDICTMENT 7

 

 
Oo eS NN DH A Pe W PO

wm wo NY NY NY NH NY WY NY KF YF :
BPN RR RB BB 8S FSF GF eB RRA KR BH FS

 

 

Case 3:18-cr-00533-RS Document 60 Filed 09/16/19 Page 18 of 25

shipped to a prescription drug wholesale distributor in the State of Washington.
All in violation of Title 18, United States Code, Section 371..

FORFEITURE ALLEGATION: (18 U.S.C. §§ 981, 982, 21 U.S.C. § 853 & 28 U.S.C. § 2461(c) —
Criminal Forfeiture)

31, All of the allegations contained in this Indictment are re-alleged and by this reference
fully incorporated herein for the purpose of alleging forfeiture pursuant to the provisions of Title 18,
United States Code, Sections 981 and 982, Title 21, United States Code, Section § 853, and Title 28,

United States Code, Section 2461 (c).
32. Upon a conviction for any offense alleged in Count One of this Indictment, the

defendants,
EDVIN OVASAPYAN,
HAKOB KOJOYAN,
LORIK PAPYAN,
and STEPHEN SILVERMAN

shall forfeit to the United States, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 246 1(0), all
property, real or personal, constituting or derived from proceeds the defendants obtained directly and

indirectly as the result of the violation, including but not limited to a forfeiture money judgment and the

assets listed in the attached Attachment A.

33.  Upona conviction for any offense alleged in Count Two of this Indictment, the

defendants,
EDVIN OVASAPYAN,
HAKOB KOJOYAN,
LORIK PAPYAN,
and STEPHEN SILVERMAN

shall forfeit to the United States, pursuant to 18 U.S.C. §§ 981(a)(1)(A) and (C), 982(a), and 28 U.S.C.
§ 2461(c), al! property, real or personal, involved in or traceable to the violation, or constituting or
derived from proceeds traceable directly and indirectly to a violation, including but not limited to a
forfeiture money judgment and the assets listed in the attached Attachment A.

34. Upon aconviction for any offense alleged in Count Three of this Indictment, the

defendants, ;
EDVIN OVASAPYAN,
HAKOB KOJOYAN,
LORIK PAPYAN,
and STEPHEN SILVERMAN

SUPERSEDING INDICTMENT 8

)

 

 
Qo NN OHO PP DW LN

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cr-00533-RS Document 60 Filed 09/16/19 Page 19 of 25

shall forfeit to the United States, pursuant to 18 U.S.C. §§ 981(a)(1)(C), 982(a)(7), and 28 U.S.C.
§ 2461(c), all property, real or personal, that constitutes or is derived, directly or indirectly, from the
gross proceeds traceable to the commission of the offense, including but not limited to a forfeiture
money judgment and the assets listed in the attached Attachment A. |
35.  Ifany of the aforementioned property, as a result of any act or omission of the

defendants —

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third person;

c. has been placed beyond the jurisdiction of the Court,

d, has been substantially diminished in value; or
6. bas been commingled with other property that cannot be divided without
difficulty;

any and all interest the defendants have in other property shall be vested in the United States and
forfeited to the United States pursuant to 21 U.S.C. § 853(p), as incorporated by 18 U.S.C. § 982 and
United States Code, Section 2461(c).

All in violation of Title 18, United States Code, Sections 981 and 982; Title 21, United States
Code, Section § 853; Title 28, United States Code, Section 2461(c); and Rule 32.2 of the F ederal Rules

of Criminal Procedure.

DATED: £ Ie yt 104 . A TRUE BILL

. : FOREPERSON
DAVID L. ANDERSON
United Statés Attor‘ne
i Th
ANZ

ANDREW F“DAWSON
BRIGGS MATHESON
Assistant United States Attorneys

 

 

 

SUPERSEDING INDICTMENT 9

 

 

 
Case 3:18-cr-00533-RS Document 60 Filed 09/16/19 Page 20 of 25

Attachment A

e Real Property and Improvements located at 2481 N. Junipero Avenue, Palm
Springs, California 92262 (APN 504-223-021-1)

« Real Property and Improvements located at 4305 Groves Place, Somis, California
93066 (APN 156-0-180-050)

e Real Property and Improvements located at 4314 Marina City Drive, Apt 416,
Marina Del Rey, California 90292 (APN 8940-435-235)

e Real Property and Improvements located at 8654 Washington Boulevard, Culver
City, California 90239 (APN 4312-024-001)

e Real Property and Improvements located at 383 Kalaimoku, Tower 2, Condo Unit
3106, Honolulu, Hawaii 96815 (APN 260180430207, Tax Map Key, ‘4-2-6-018-

043)
© $1,304.12 in funds seized from Citibank account number ending 4298
© $44,427.96 in funds seized from Bank of America account number ending 9518 |
e $15,042.63 in funds seized from Bank of America account number ending 8795
° $40,689.99 in funds seized from Bank of America account number ending 3759

 
Case 3:18-cr-00533-RS Document 60 Filed 09/16/19 Page 21 of 25

Exhibit B
N

SI DN Om HR W

10
M1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

' Case 3:18-cr-00533-RS Document 60 Filed 09/16/19 Page 22 of 25
Case 3:18-cr-00533-RS Document 53 Filed 09/10/19 Page 1 of 2

DAVID L. ANDERSON (CABN 149604)
United States Attorney

HALLIE HOFFMAN (CABN 210020)
Chief, Criminal Division

ANDREW F. DAWSON (CABN 264421)
GREGG W. LOWDER (CABN 107864)
Assistant United States Attorneys

450 Golden Gate Avenue, Box 36055
San Francisco, California 94102-3495
Telephone: (415) 436-7200

FAX: (415) 436-6748

Email: Gregg.Lowder@usdoj.gov

Attorneys for United States of America
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION
UNITED STATES OF AMERICA, ) CASENO. CR 18-0533 RS
)
Plaintiff, ) FOURTH BILL OF PARTICULARS FOR THE
) FORFEITURE OF PROPERTY
v. )
" )
EDVIN OVASAPYAN, )
HAKOB KOJOYAN, )
LORIK PAPYAN, and )
STEPHEN SILVERMAN, )
)
Defendants. )
)

 

The United States of America, by and through David L. Anderson, United States Attorney for the
Northern District of California, and Gregg W. Lowder, Assistant United States Attorney, hereby files the
following Fourth Bill of Particulars for notice of forfeiture of property.

Hi!
/It
/If

Fourth Bill of Particulars for Forfeiture of Property
CR 18-0533 RS
1

 
 

 

Case 3:18-cr-00533-RS Document 60 Filed 09/16/19 Page 23 of 25
Case 3:18-cr-00533-RS Document 53 Filed 09/10/19 Page 2 of 2

The Superseding Indictment in the above-captioned case filed on September 5, 2019, provides
notice of and seeks the forfeiture of both real and personal property pursuant to 18 U.S.C. §§ 981 and
982 and 28 U.S.C. § 2461(c). The United States hereby gives notice that, in addition to any property
already listed in the Superseding Indictment’s forfeiture allegation, the Bills of Particulars for forfeiture
of property filed January 10, 2019, February 14, 2019, and April 1, 2019, the United States is
additionally seeking forfeiture of the following property: .

e Real Property and Improvements located at 10430 Wilshire Boulevard, Apt #1901,

Los Angeles, California 90024 (APN 4326-036-097).

DATED: G / h / p / 4 Respectfully submitted,

 

 

Assigtant\United States Attorney

Fourth Bill of Particulars for Forfeiture of Property

CR 18-0533 RS
2

 
Case 3:18-cr-00533-RS Document 60 Filed 09/16/19 Page 24 of 25

Exhibit C

THE LAND REFERRED TO HEREIN IS SITUATED IN THE COUNTY OF LOS ANGELES, STATE OF
CALIFORNIA, AND 1S DESCRIBED AS FOLLOWS:

A CONDOMINIUM COMPRISED OF:

PARCEL 1:
(A) AN UNDIVIDED 1/114TH INTEREST IN AND TO LOT 4 OF TRACT NO. 37481, IN THE CITY OF

LOS

ANGELES,
961, PAGES 71 AND 72 OF M

COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK
APS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

NCLUSIVE AND PH, TO PHS INCLUSIVE, AS DEFINED: AND
MBER 22,1981 AS INSTRUMENT NO,
3404025, BOTH OF OFFICIAL

EXCEPT THEREFROM UNITS 1 TO 108 T
DELINEATED ON THE CONDOMINIUM PLAN RECORDED SEPTE

81-939418, AS AMENDED ON APRIL 12,1983 AS INSTRUMENT NO, 8
RECORDS.

EXCEPTING THEREFROM ALL MINERALS, OIL, GAS, PETROLEUM, OTHER HYDROCARBON

SUBSTANCES IN, ON, UNDER OR WHICH MAY BE PRODUCED FROM THE PROPERTY WHICH

UNDERLIES A PLANE PARALLEL TO AND 500 FEET BELOW THE PRESENT SURFACE OF SAID LAND

FOR THE PURPOSES OF PROSPECTING FOR AND THE EXPLORATION, DEVELOPMENT,

PRODUCTION, EXTRACTION AND TAKING OF SAID MINERALS, OIL, GAS, PETROLEUM, OTHER
MINES, WELLS, DERRICKS AND/OR OTHER

HYDROCARBON SUBSTANCES BY MEANS OF
EQUIPMENT FROM SURFACE LOCATIONS ON ADJOINING OR NEIGHBORING LAND OR LYING
OUTSIDE THE ABOVE-DESCRIBED LAND, IT BEING UNDERSTOOD THAT THE OWNER OF SUCH

MINERALS, OIL, GAS, PETROLEUM, OTHER HYDROCARBON SUBSTANCES AS SET FORTH ABOVE,
SHALL HAVE NO RIGHT TO ENTER UPON THE SURFACE QF THE SURFACE LOCATIONS ON
ADJOINING OR NEIGHBORING LAND OR LYING GUTSIDE OF THE ABOVE DESCRIBED LAND, NOR
TO USE ANY OF THE SAID LAND OR ANY PORTION THEREOF ABOVE SAID PLANE PARALLEL TO

‘ AND 100 FEET BELOW THE PRESENT SURFACE OF SAID LAND FOR ANY PURPOSE WHATSOEVER,
BY DEED RECORDED OCTOBER 7,1985 AS INSTRUMENT NO, XX-XXXXXXX, OF OFFICIAL RECORDS.

(B) UNIT 97 AS DEFINED AND DELINEATED ON THE ABOVE REFERRED TO CONDOMINIUM PLAN,

PARCEL 2:

AN EXCLUSIVE EASEMENT, APPURTENANT TO PARCEL 3. ABOVE, FOR ALL USES AND PURPOSES OF
A PARKING SPACE OVER AND ACROSS THAT PORTION OF LOT 1 OF SAID TRACT NO. 37481
DEFINED AND DELINEATED AS "EXCLUSIVE USE AREA", P-433 AND P-434 ON THE ABOVE

REFERENCED CONDOMINIUM PLAN.

PARCEL 3:

AN EASEMENT TO BE USED IN COMMON WIT
STORAGE AREA OVER AND ACROSS THAT PO
AND DELINEATED AS “EXCLUSIVE USE AREA"

PLAN.
ASSESSOR'S PARCEL NUMBER: 4326-036-097

H OTHERS, FOR ALL USES AND PURPOSES OF A
RTION OF LOT i OF SAID TRACT NO. 37481 DEFINED
545 ON THE ABOVE REFERENCED CONDOMINIUM
Case 3:18-cr-00533-RS Document 60 Filed 09/16/19 Page 25 of 25

CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT CIVIL CODE s 1 1189

 

 

A notary public or other officer completing this certificate verifies only the identity of the individual who signed the
document to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.

 

 

 

 

 

State of California )

County of __ San Francisco )

On 09/06/19 _ before me, _ Tyle L. Doerr, Notary Public ,
Date Here Insert Name and Title of the Officer

personally appeared Gregg W. Lowder .
Namefs) of Signerfa)

 

who proved to me on the basis of satisfactory evidence to be the person(e, whose name(s} is/ara_
subscribed to the within instrument and acknowledged to me that he/she@/they_executed the same in
his/ret/theirauthorized capacity(ies), and that by his/ber/théir signature(s}_on the instrument the personé),
or the entity upon behalf of which the person(g). acted, executed the instrument.

{ certify under PENALTY OF PERJURY under the laws
of the State of California that the foregoing paragraph

 

   

 

 

 

 

—_ — FYLE L: DOERR f is true and correct.
fi Commission # 2134483 8 WITNESS m and offitakseal.
<¢ Notary Public - California Z
zg y, San Francisco County 0 =
j, eer ony Expl 20,2018 . Signature ,
f Signature of Notary Public
Place Notary Seal Above
OPTIONAL

 

Though this section is optional, completing this information can deter alteration of the document or
fraudulent reattachment of this form to an unintended document.

Description of Attached Document Notice of Pendency of Action (Lis Pendens) as to Real

 

 

 

 

 

 

Title or Type of Document: MnP TOL Los Angele CA becated af Toso Wi Jocument Date: __ 09/06/19
Number of Pages: 20 Signer(s) Other Than Named Above:
Capacity(ies) Claimed by Signer(s)
Signer’s Name: __ Gregg W. Lowder Signer’s Name:
1 Corporate Officer — Titte(s): [1 Corporate Officer — Title(s):
C} Partner — CiLimited (C) General (Partner — ClLimited (J General
Cx Individual M Attorney in Fact 1 Individual CJ Attorney in Fact
C1 Trustee C] Guardian or Conservator Hi Trustee (1 Guardian or Conservator
(¥ Other: _Assistant United States Attorney 0 Other:
Signer Is Representing: United States Attorneys Signer Is Representing:
Office - DO]

 

 

©2014 National Notary Association + v www: 1 NationalNotary.o org: 1-8 800. US NOTARY ( -800- 876- 6.6827) Item 45907

 
